EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gordon Wright on 25 February 2022.
In the Amendments to the Claims of 12/23/2021:
In Claim 1, the recitation ‘wherein the glycosaminoglycan has a sulfation degree (SO3-/COO-), determined by conductometric titration as defined herein, of from 0.8 to 2.8’ has been inserted after the term sulfate in the last line.
In Claim 2, the recitation ‘wherein the glycosaminoglycan has a sulfation degree (SO3-/COO-), determined by conductometric titration as defined herein, of from 0.8 to 2.8’ has been inserted after the term SO3 in the last line.
In Claim 12, at line 1, the recitation ‘an indication’ has been replaced by the recitation ‘a disease’. At line 4, the recitation ‘the indication’ has been replaced by the recitation ‘the disease’.
Claims 6 and 17 have been canceled.

	The amendment filed 12/23/2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 3, 7 and 9 have been canceled.
2. No new claims have been added.
3. Remarks drawn to rejections under 35 USC 102/103 and 103.

	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
DeSommer teaches a wide and relatively high degree of oxidation. The instant product and process require a specific control of the percent of oxidation, which is not taught or suggested by DeSommer or Claes. There is no teaching, suggestion or motivation to make the claimed products and use the products in a method of treating tumor metastasis, tumor, myeloma or the other diseases in a patient.
The terminal disclaimer filed and approved on 02/25/2022 overcomes a potential double patenting issue of claims 1-2, 4-5, 8, 10-11 over claims 1-6 of U.S. Patent No. 10,822,430 since the product of the instant invention overlaps with that obtained in the invention of ‘430.
Therefore, pending claims 1-2, 4-5, 8, 10-16 and 18-23 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623